Citation Nr: 0108439	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-00 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1956 to 
September 1960.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1997 decision by the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
claim of service connection for hepatitis was also developed 
for appellate review; however, in December 1998 the veteran 
withdrew his notice of disagreement with the RO's action on 
this issue.


FINDING OF FACT

The veteran sustained a cold injury of both feet during 
military service that resulted in chronic disability.


CONCLUSION OF LAW

The appellant has residuals of cold injury of both feet that 
were incurred during active military service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

After review of the evidence of record, the Board concludes 
that entitlement to service connection for residuals of cold 
injury of both feet is warranted.  Although the veteran's 
service medical records do not document a diagnosis of any 
disability attributable to cold injury, the appellant 
testified that, because of the circumstances of his service 
in a remote location in Korea, formal medical care was not 
readily available.  He indicated that he only had access to a 
medic who did not document the complaints regarding his feet.  
Significantly, his wife has submitted a statement in which 
she indicated that she met the veteran late in 1960, 
apparently soon after his discharge from active duty, and she 
reported that he has complained of problems with his feet 
since that time.  She further indicated that he related his 
foot problems to the cold weather he experienced during his 
service in Korea.  Additional statements from the veteran's 
mother, sisters and son reflect knowledge of his long history 
of foot complaints.  

On VA examination in June 1997, the veteran reported that he 
believed he sustained frostbite during his service in Korea.  
He indicated that he was frequently on guard duty and that 
the weather was extremely cold.  He reported that he did not 
have any protective clothing such as lined boots.  He noted 
that since that time he has had painful feet, which ache and 
occasionally swell.  He further described increased 
sensitivity to cold and hot weather.  He said that he 
frequently experienced burning pain at night.  On physical 
examination there was no evidence of clubbing, cyanosis or 
edema.  There was hair present on the distal great toes and 
capillary refill was considered to be excellent.  The toes 
were normal in appearance and the nails were neither 
hypertrophic nor deformed.  There was no abnormal callous 
formation and the skin color, temperature, texture and turgor 
were normal.  However, there was increased sensation over the 
plantar surface of both feet to light touch and pinprick.  
The majority of the sensory increase was noted in the area of 
the metatarsals and was symmetrical.  No additional pertinent 
findings were noted and the diagnosis was hyperesthesia over 
both feet.  The examiner commented that "it is as likely as 
not that this is related to old injury sustained during this 
veteran's service in the Korean conflict." 

In November 1998, the veteran underwent a VA cold weather 
protocol examination.  He reiterated his history of cold 
exposure during his service in Korea.  He further noted that 
his toenails occasionally fell off, but that new nails 
developed prior to desquamation.  In addition, he indicated 
that he experienced occasional swelling of his feet.  On 
physical examination, no significant findings were noted.  
However, the examiner diagnosed first degree cold weather 
injury and further indicated that long-term exposure to cold 
may have precipitated a neuropathy, which could easily 
account for chronic foot pain.  It was additionally noted 
that first and second degree cold weather injuries may 
actually become more painful and stay more painful than third 
and fourth degree cold weather injuries.

The appellant offered testimony at hearings before RO hearing 
officers in September 1998 and July 1999, as well as before 
the undersigned member of the Board in February 2001.  He 
testified that he was exposed to extreme weather conditions 
while on active duty in Korea.  He stated that he was not 
provided with any special clothing and that he experienced 
foot pain due to the cold.  He reported that the foot pain he 
developed during service continued thereafter and increased 
in severity over time.  

While the service medical records do not document any 
complaints or other findings pertinent to cold injury, the 
appellant has testified that the circumstances surrounding 
his service in a remote location in Korea limited his access 
to formal medical care where such findings might have been 
documented.  Furthermore, through his testimony and the 
statements submitted in support of his claim, he has 
established a record of continuing foot complaints from 
service discharge to the present time which is essentially 
uncontradicted.  See 38 C.F.R. § 3.303(b)(2000).  These 
symptoms have been found to be compatible with residuals of 
cold injury by two VA examiners, and in June 1997 it was 
specifically noted that these symptoms were as likely as not 
related to the veteran's service in Korea.  Accordingly, the 
Board concludes that there is at least an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim.  Through application of the doctrine of the 
benefit of the doubt, entitlement to service connection for 
residuals of cold injury of both feet is warranted.  See 38 
C.F.R. § 3.102 (2000).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  However, it is the Board's conclusion that the 
new law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim.  This so because the 
complete benefit sought-a grant of service connection, has 
been allowed.  


ORDER

Service connection for residuals of cold injury of both feet 
is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

